 

Exhibit 10.25

 

CONVERTIBLE PROMISSORY NOTE

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.

 

GREENWOOD HALL, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

Issuance Date: October 3, 2016 Principal: U.S. $685,000.00

 

FOR VALUE RECEIVED, Greenwood Hall, Inc., a Nevada corporation (the “Company”),
hereby promises to pay to Lincoln Park Capital Fund, LLC, or its registered
assigns (the “Holder”), the amount set out above opposite the caption
“Principal” (as such amount may be increased or reduced from time to time
pursuant to the terms hereof, through prepayment or otherwise, the “Principal”)
when due, whether upon the Maturity Date (as defined below), acceleration,
prepayment or otherwise (in each case, in accordance with the terms hereof) and
to pay Interest (as defined below) on the outstanding Principal at the rates, in
the manner and at the times set forth herein. This Convertible Promissory Note
(the “Note”) is issued pursuant to the Exchange Agreement. Certain capitalized
terms used herein are defined in Section 18.

 

1.           PAYMENTS OF PRINCIPAL.

 

(a)          Voluntary. Subject to the Holder’s written consent, the Company may
prepay this Note at any time, in whole or in part, without penalty or premium.
All prepayments of Principal made pursuant to this Section 1(a) shall be
accompanied by accrued and unpaid Interest thereon through such prepayment date.

 

(b)          Mandatory. Subject to the Holder’s right to convert under Section
3, on the Maturity Date, the Holder shall surrender this Note to the Company and
the Company shall pay to the Holder in cash an amount equal to the outstanding
Principal and accrued and unpaid Interest thereon.

 

2.           INTEREST. Simple interest shall accrue on the outstanding Principal
at the Interest Rate from and including the date set forth above opposite the
caption “Issuance Date” (the “Issuance Date”) until the Principal is paid in
full, shall be computed on the basis of a 365-day year and actual days elapsed.

 

(a)          Payment of Interest in Cash. Unless the Holder of the Note requires
otherwise but except for the period when Interest is calculated at the default
rate, Interest shall be payable on the Maturity Date to the record holder of
this Note as of the last day of the Interest Period, which is required to be
made in cash (“Cash Interest”) subject to Section 2(b). Interest will not be
payable in connection with the principal amounts converted into Company
Conversion Securities (as defined in Section 3(a) below).

 

   

 

  

(b)          Application of Payments. Payments made in connection with this Note
shall be applied first to amounts due hereunder other than Principal and
Interest, thereafter to Interest and finally to Principal.

 

3.           CONVERSION OF NOTE. This Note shall be convertible into equity
securities of Company, on the terms and conditions set forth in this Section 3.

 

(a)          Voluntary Conversion. During the first six months from issuance up
to 50% of the Principal and Interest shall be convertible and up to 75% of the
Principal and Interest by the nine month anniversary of issuance and thereafter
at any time after the Issuance Date until this Note is no longer outstanding,
this Note shall be convertible, in whole or in part, into shares of Common Stock
at the option of the Holder, at any time and from time to time (“Company
Conversion Securities”). The Holder shall effect conversions by delivering to
the Company a Notice of Conversion, the form of which is attached hereto as
Annex A (each, a “Notice of Conversion”), specifying therein the principal
amount of this Note to be converted and the date on which such conversion shall
be effected (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender this Note to
the Company unless the entire principal amount of this Note has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note in an amount equal to the applicable
conversion. The Holder and the Company shall maintain records showing the
principal amount(s) converted and the date of such conversion(s). The Company
must deliver an objection, if any, to a Notice of Conversion within one (1)
Business Day of delivery of such Notice of Conversion or any objection will be
deemed waived. In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.
The Holder, and any assignee by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof.

 

(b)          Conversion Price. The conversion price (the “Conversion Price”)
shall be subject to equitable adjustments for stock splits, stock dividends or
rights offerings by the Company relating to the Company’s securities or the
securities of any subsidiary of the Company, combinations, recapitalization,
reclassifications, extraordinary distributions and similar events. The
Conversion Price shall mean $.03 per share. The amount of Conversion Shares
issuable upon conversion of this Note is subject to adjustment as described in
this Note. Adjustments made after conversions but prior to the delivery of the
subject Conversion Shares which result in an increase in the amount of
Conversion Shares shall have retroactive effect and the Company shall promptly
deliver to Holder additional Conversion Shares as a result of such retroactive
adjustment.

 

(c)          Mechanics of Conversion.

 

(i)          Conversion Shares Issuable Upon Conversion of Principal Amount. The
number of Conversion Shares issuable upon a conversion hereunder shall be
determined by dividing the principal amount of the Note being converted by
Conversion Price determined in accordance with Section 3(b).

 

 2 

 

  

(ii)         Delivery of Certificate Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), the Company
provided that the Transfer Agent is participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, upon the request of
the Holder, credit such aggregate number of Conversion Shares to which the
Holder is entitled pursuant to such conversion to the Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system,
or if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program or if the certificates are required to bear a legend
regarding restriction on transferability, issue and dispatch by overnight
courier to the address as specified, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
conversion The Conversion Shares will be delivered without any legend in
accordance with Section 4.1(c), when applicable.

 

(iii)        Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original Note
delivered to the Company and the Holder shall promptly return to the Company the
Common Stock certificates issued to such Holder pursuant to the rescinded
Conversion Notice.

 

(iv)        Obligation Absolute; Partial Liquidated Damages. The Company’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder. In the event the Holder of this Note shall elect to convert any or all
of the outstanding principal amount hereof, the Company may not refuse
conversion based on any claim that the Holder or anyone associated or affiliated
with the Holder has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Note shall have
been sought and obtained, and the Company posts a surety bond for the benefit of
the Holder in the amount of 150% of the outstanding principal amount of this
Note and accrued interest, which is subject to the injunction, which bond shall
remain in effect until the completion of arbitration/litigation of the
underlying dispute and the proceeds of which shall be payable to the Holder to
the extent Holder obtains judgment. In the absence of such injunction, the
Company shall issue Conversion Shares upon a properly noticed conversion. If the
Company fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 3(c)(ii) by the Share Delivery Date, the
Company shall pay to the Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of principal amount being converted, $10 per Business
Day (increasing to $20 per Business Day on the fifth (5th) Business Day after
such liquidated damages begin to accrue) for each Business Day after such Share
Delivery Date until such certificates are delivered or Holder rescinds such
conversion. Nothing herein shall limit a Holder’s right to pursue actual damages
or declare an Event of Default pursuant to Section 4 hereof for the Company’s
failure to deliver Conversion Shares within the period specified herein and the
Holder shall have the right to pursue all remedies available to it hereunder, at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief. The exercise of any such rights shall not prohibit the
Holder from seeking to enforce damages pursuant to any other Section hereof or
under applicable law.

 

 3 

 

  

(v)         Shares Issuable Upon Conversion. All shares of Common Stock that
shall be issuable hereunder shall, upon issue, be duly authorized, validly
issued, fully paid and nonassessable and, if a registration statement is then
effective under the Securities Act, shall be registered for public resale in
accordance with such registration statement.

 

(vi)        Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall round up to the next whole share.

 

(vii)       Transfer Taxes and Expenses. The issuance of certificates for shares
of the Common Stock on conversion of this Note shall be made without charge to
the Holder hereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid. The Company shall pay
all transfer agent fees required for same-day processing of any Notice of
Conversion.

 

(d)          Beneficial Ownership. The Company shall not effect the conversion
of this Note, and the Holder shall not have the right to convert this Note, to
the extent that after giving effect to such exercise, such Holder (together with
such Holder’s affiliates and any other Persons acting as a group together with
such Holder) would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the shares of Common Stock outstanding immediately after giving
effect to such exercise. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by such Person and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Note with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock which would be issuable
upon (i) exercise of the remaining, unexercised portion of this Note
beneficially owned by such Person and its affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), it being acknowledged that the Company is not representing
to the Holder that such calculation is in compliance with Section 13(d) of the
Exchange Act, and the Holder is solely responsible for any schedules required to
be filed in accordance therewith. For purposes of this Note, in determining the
number of outstanding shares of Common Stock, the Holder may rely on the number
of outstanding shares of Common Stock as reflected in (1) the Company’s most
recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing
with the Securities and Exchange Commission, as the case may be, (2) a more
recent public announcement by the Company or (3) any other notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written or oral request of the
Holder, where such request indicates that it is being made pursuant to this
Note, the Company shall within two (2) Business Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder and its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. By written
notice to the Company, the Holder may from time to time increase or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% specified in
such notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder.

 

 4 

 

  

4.           EVENTS OF DEFAULT; RIGHTS UPON EVENT OF DEFAULT.

 

(a)          Events of Default. Each of the following events (so long as it is
continuing) shall constitute an “Event of Default”:

 

(i)          any Change of Control;

 

(ii)         the Company’s failure to pay to the Holder any amount of Principal,
Interest or other amounts when and as due under this Note, provided, that in the
case of a failure to pay Interest when and as due, such failure shall constitute
an Event of Default only if such failure continues for a period of at least
three (3) Business Days;

 

(iii)        any event of default under, redemption of or acceleration prior to
maturity of any Indebtedness of the Company or any of its Subsidiaries (other
than this Note) in an aggregate principal amount in excess of $50,000;

 

(iv)        the Company or any of its Subsidiaries pursuant to or within the
meaning of any Bankruptcy Law, (A) commences a voluntary case, (B) consents to
the entry of an order for relief against it in an involuntary case, (C) consents
to the appointment of a Custodian, (D) makes a general assignment for the
benefit of its creditors or (E) admits in writing that it is generally unable to
pay its debts as they become due;

 

(v)         a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

 

(vi)        a final judgment or judgments for the payment of money aggregating
in excess of $50,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty (60) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a creditworthy party
shall not be included in calculating the $50,000 amount set forth above so long
as the Company provides the Holder with a written statement from such insurer or
indemnity provider (which written statement shall be reasonably satisfactory to
the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment or such later
date as provided by the terms of such insurance policy;

 

(vii)       any representation or warranty made by the Company in this Note or
the Exchange Agreement shall prove to be materially false or misleading as of
the date made or deemed made;

 

(viii)      the Company shall breach any covenant or other material term or
condition of this Note or the Exchange Agreement and, in the case of a breach of
a covenant or term or condition which is curable, such breach continues for a
period of at least ten (10) consecutive Business Days; or

 

 5 

 

  

(ix)         any material provision of this Note or the Exchange Agreement
ceases to be of full force and effect other than by its terms, or the Company
contests in writing (or supports any other person in contesting) the validity or
enforceability of any provision of this Note or the Exchange Agreement.

 

(b)          Acceleration. Upon the occurrence and during the continuance of an
Event of Default, the Holder may take either or both of the following actions:
(i) declare all or any part of the Outstanding Note Obligations to be
immediately due and payable; provided, however, that if an Event of Default
shall occur under either Section 4(a)(iv) or 4(a)(v), the outstanding Principal,
accrued and unpaid Interest and any other amounts outstanding under this Note
shall automatically become immediately due and payable, and (ii) exercise on
behalf of itself all rights and remedies available to it under applicable law.
To the extent that the Holder declares this Note to be immediately due and
payable (or this Note becomes due and payable following an Event of Default
under Section 4(a)(iv) or 4(a)(v)), the Company shall pay the sum of the
Outstanding Note Obligations to the Holder within five (5) Business Days after
the date that the Outstanding Note Obligations are declared due and payable, and
upon full payment, the Note shall be extinguished.

 

5.           RIGHTS UPON FUNDAMENTAL TRANSACTION. The Company shall not enter
into or be party to a Fundamental Transaction unless the Successor Entity
assumes in writing all of the obligations of the Company under this Note in
accordance with the provisions of this Section 5 pursuant to written agreements
in form and substance satisfactory to and approved by the Holder prior to such
Fundamental Transaction, including agreements to deliver to the Holder in
exchange for this Note a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Note, including,
without limitation, having a principal amount and interest rate equal to the
principal amount and the interest rate of this Note and having similar ranking
to this Note, and satisfactory to the Holder. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein. The provisions of this Section shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the redemption of this Note.

 

6.           RESERVATION OF AUTHORIZED SHARES. Prior to the Issuance Date, the
Company shall reserve out of its authorized and unissued Common Stock and
Company Conversion Securities a number of shares of Common Stock and Company
Conversion Securities equal to the number of shares of Common Stock and Company
Conversion Securities as shall be necessary to effect the conversion of this
Note in Company Conversion Securities and any shares of Common Stock upon
conversion or exercise of such Company Conversion Securities.

 

7.           COVENANTS.

 

(a)          Incurrence of Indebtedness. So long as this Note is outstanding,
without the affirmative vote or written consent of the Holder, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by this Note, (ii) Permitted
Indebtedness, iii) pre-offering unsecured debt or unsecured convertible debt not
to exceed $ 2,000,000, iv) bridge financing provided by an investment
bank/underwriter, v) debt financing arranged by an investment banking firm or
underwriter; vi) refinancing of secured debt that is currently outstanding as of
the date of this Note, and vii) repayment of any convertible notes that are
currently outstanding as of the date of this note and/or become due prior to the
Maturity Date of this Note (Lincoln Park’s 4/2015 convertible note) if
applicable.

 

 6 

 

  

(b)          Existence of Liens. So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist Lien other than Permitted
Liens.

 

(c)          Restricted Payments. The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness described in clause (i) of the definition of Permitted
Indebtedness, whether by way of payment in respect of principal of (or premium,
if any) or interest on such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.

 

8.           AMENDMENTS. The affirmative vote at a meeting duly called for such
purpose or the written consent without a meeting of the Holder shall be required
for any amendment or waiver of this Note.

 

9.           REISSUANCE OF THIS NOTE.

 

(a)          Transfer. The Company may, as a condition to the transfer of any of
this Note, require that the request for transfer be accompanied by an opinion of
counsel reasonably satisfactory to the Company, to the effect that the proposed
transfer does not result in a violation of the Securities Act, unless such
transfer is covered by an effective registration statement or by Rule 144 or
Rule 144A under the Securities Act; provided, however, that an opinion of
counsel shall not be required for a transfer by a Holder that is (i) a
partnership transferring to its partners or former partners in accordance with
partnership interests, (ii) a corporation transferring to a wholly owned
subsidiary or a parent corporation that owns all of the capital stock of the
Holder, (iii) a limited liability company transferring to its members or former
members in accordance with their interest in the limited liability company, (iv)
an individual transferring to the Holder’s family member or trust for the
benefit of an individual Holder, or (v) transferring its Note to any Affiliate
of the Holder, in the case of an institutional investor, or other Person under
common management with such Holder; provided, further, that (A) the transferee
in each case agrees to be subject to the restrictions in this Section 9 and
provides the Company with a representation letter containing substantially the
same representations and warranties of a “Purchaser” set forth in the Exchange
Agreement, (B) the Company satisfies itself that the number of transferees is
sufficiently limited and (C) in the case of transferees that are partners or
limited liability company members, the transfer is for no consideration. It is
understood that the certificates evidencing any Notes may bear substantially the
following legends (in addition to any other legends as legal counsel for the
Company deems necessary or advisable under the applicable state and federal
securities laws or any other agreement to which the Company is a party):

 

“NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.”

 

 7 

 

  

If this Note is to be transferred in compliance with the foregoing, the Holder
shall surrender this Note to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Note (in accordance with
Section 9(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less than the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 9(d)) to the Holder representing the outstanding Principal not
being transferred.

 

(b)          Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
an indemnification undertaking by the Holder to the Company, in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 9(d)) representing the outstanding Principal.

 

(c)          Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 9(d))
representing in the aggregate the outstanding Principal of this Note, and each
such new Note will represent such portion of such outstanding Principal as is
designated by the Holder at the time of such surrender.

 

(d)          Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 9(a) or Section 9(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest of this Note from the Issuance Date.

 

10.         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.

 

(a)          The remedies provided in this Note shall be cumulative and in
addition to all other remedies available at law or in equity (including a decree
of specific performance and/or other injunctive relief), and, subject to Section
10(b), nothing herein shall limit the Holder’s right to pursue monetary damages
for any failure by the Company to comply with the terms of this Note. Amounts
set forth or provided for herein with respect to payments and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof). The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

 

(b)          Notwithstanding the foregoing, the right of the Holder to receive
payment of Principal and Interest on this Note, on or after the respective due
dates set forth herein, or to bring suit for the enforcement of any such right
to payment, shall not be impaired or affected without the consent of the Holder.

 

 8 

 

  

11.         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, reasonable attorneys’ fees and disbursements.

 

12.         CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

13.         FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

14.         NOTICES; PAYMENTS.

 

(a)          Notices. All notices, requests, consents, and other communications
under this Note shall be in writing and shall be deemed delivered (i) when
delivered, if delivered personally, (ii) four (4) Business Days after being sent
by registered or certified mail, return receipt requested, postage prepaid;
(iii) one Business Day after being sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, or (iv) when receipt is
acknowledged, in the case of facsimile, in each case to the intended recipient
as set forth below:

 

(i)           If to the Holder, at:

 

440 N. Wells St., #410

Chicago, IL 60654

Attn: Josh Scheinfeld or Jonathon Cope

 

(ii)          If to the Company, at:

 

12424 Wilshire Blvd, Suite 1030

Los Angeles, California 90024

Attn: Chief Executive Officer

 

or at such other address as the Company or the Holder each may specify by
written notice to the other parties hereto in accordance with this Section 14.
The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Note, including in reasonable detail a description of
such action and the reason therefore.

 

(b)          Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, such payment shall be made in lawful money
of the United States of America by a check drawn on the account of the Company
and sent via overnight courier service to such Person at such address as
previously provided to the Company in writing; provided that the Holder may
elect to receive a payment of cash via wire transfer of immediately available
funds by providing the Company with prior written notice setting out such
request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day.

 

 9 

 

  

(c)          Withholding Taxes. All payments made by the Company hereunder shall
be made without withholding for or on account of any present or future taxes
(other than overall net income taxes imposed on the recipient). If any such
withholding is so required, the Company shall make the withholding, pay the
amount withheld to the appropriate authority before penalties attach thereto or
interest accrues thereon and pay to the recipient such additional amount as may
be necessary to ensure that the net amount actually received by the recipient
free and clear of such taxes (including taxes on such additional amount) is
equal to the amount that the recipient would have received had such withholding
not been made. If the recipient is required to pay any such taxes, penalties or
interest, the Company shall reimburse the recipient for that payment on demand.
If the Company pays any such taxes, penalties or interest, it shall deliver
official tax receipts or other evidence of payment to the recipient on whose
account such withholding was made on or before the thirtieth day after payment.
The Holder agrees to provide, promptly following the Company’s request
therefore, such forms or certifications as it is legally able to provide to
establish an exemption from, or a reduction in, any withholding taxes that might
otherwise apply.

 

15.         CANCELLATION. After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

16.         WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note.

 

17.         GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Nevada, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Nevada.

 

18.         CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:

 

(a)          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with
such entity provided that, for purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.

 

(b)          “Bankruptcy Law” means Title 11 of the U.S. Code, or any similar
Federal, foreign or state law for the relief of debtors.

 

(c)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in the city of Los Angeles are authorized or
required by law to remain closed.

 

(d)          “Cash Interest” has the meaning set forth in Section 2(a).

 

 10 

 

  

(e)          “Change of Control” means any Fundamental Transaction other than
(i) a Fundamental Transaction in which holders of the Company’s voting power
immediately prior to the Fundamental Transaction continue after the Fundamental
Transaction to hold publicly traded securities and, directly or indirectly, the
voting power of the surviving entity or entities necessary to elect a majority
of the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities, (ii) a Fundamental Transaction with any
Holder, any Affiliate of any Holder or any person otherwise related to or
associated with a Holder, or (iii) pursuant to a migratory merger effected
solely for the purpose of changing the jurisdiction of incorporation of the
Company.

 

(f)           “Common Stock” means the Common Stock of the Company.

 

(g)          “Company” has the meaning set forth in the introductory paragraph
of this Note.

 

(h)          “Company Conversion Securities” has the meaning set forth in
Section 3(a).

 

(i)           “Contractual Obligation” means, with respect to any Person, any
contract, agreement, deed, mortgage, lease, sublease, license, sublicense or
other legally enforceable commitment, promise, undertaking, obligation,
arrangement, instrument or understanding, whether written or oral, to which or
by which such Person is a party or otherwise subject or bound or to which or by
which any property, business, operation or right of such Person is subject or
bound.

 

(j)           “Custodian” means a receiver, trustee, assignee, liquidator or
similar official.

 

(k)          “Event of Default” has the meaning set forth in Section 4(a).

 

(l)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(m)         “Exchange Agreement” means that certain Exchange Agreement dated
concurrently herewith by and between the Company and the Holder.

 

(n)          “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the assets of the Company to another Person, or (iii) allow
another Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock.

 

(o)          “GAAP” means generally accepted accounting principles as
promulgated by the Financial Accounting Standards Board, as in effect from time
to time.

 

(p)          “Holder” has the meaning set forth in the introductory paragraph of
this Note.

 

 11 

 

  

(q)          “Indebtedness” means, with respect to any Person, and without
duplication, all Liabilities, including all obligations in respect of principal,
accrued interest, penalties, fees and premiums, of such Person (i) for borrowed
money (including amounts outstanding under overdraft facilities), (ii) evidenced
by notes, bonds, debentures or other similar Contractual Obligations, (iii) in
respect of “earn-out” obligations and other obligations for the deferred
purchase price of property, goods or services (other than trade payables or
accruals incurred in the ordinary course of business), (iv) for the capitalized
liability under all capital leases of such Person (determined in accordance with
GAAP), (v) in respect of letters of credit and bankers’ acceptances, (vi) for
Contractual Obligations relating to interest rate protection, swap agreements
and collar agreements, in each case, to the extent payable if such Contractual
Obligation is terminated at the Closing, and (vii) in the nature of guarantees
of the obligations described in clauses (i) through (vi) above of any other
Person.

 

(r)           “Interest” means any Cash Interest payable under this Note.

 

(s)          “Interest Period” means the period beginning on and including the
Issuance Date and ending on and including the Maturity Date.

 

(t)          “Interest Rate” means twelve percent (12%) per annum; provided that
upon the occurrence and during the continuance of an Event of Default, the
Interest Rate shall be increased to eighteen percent (18%) per annum. In the
event that such Event of Default is subsequently cured or waived, the Interest
Rate shall be reduced to tweleve percent (12%) per annum as of the date of such
cure or waiver, it being understood, however, that unless the Holder otherwise
agrees in writing, such reduction shall not apply retroactively to the period
when such Event of Default was continuing.

 

(u)          “Issuance Date” has the meaning set forth in Section 2.

 

(v)          “Liability” means, with respect to any Person, any liability or
obligation of such Person whether known or unknown, whether asserted or
unasserted, whether determined, determinable or otherwise, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
whether directly incurred or consequential, whether due or to become due and
whether or not required under GAAP to be accrued on the financial statements of
such Person.

 

(w)         “Lien” or “Liens” means any mortgage, lien, pledge, charge, security
interest or other similar encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries.

 

(x)          “Material Adverse Effect” means any (i) adverse effect on the
issuance or validity of this Note or the transactions contemplated hereby or on
the ability of the Company to perform its obligations under this Note, or (ii)
material adverse effect on the condition (financial or otherwise), properties,
assets, liabilities, business or operations of the Company and its Subsidiaries
taken as a whole.

 

(y)          “Maturity Date” means September 30, 2019.

 

(z)          “Notes” has the meaning set forth in the introductory paragraph of
this Note.

 

(aa)        “Outstanding Note Obligations” means the outstanding Principal,
accrued and unpaid Interest and any other amounts outstanding under this Note as
of any point in time.

 

 12 

 

  

(bb)        “Permitted Indebtedness” means (i) Indebtedness incurred by the
Company that is made expressly subordinate in right of payment to the
Indebtedness evidenced by this Note, as reflected in a written agreement
reasonably acceptable to the Holder and approved by the Holder in writing, and
which Indebtedness does not provide at any time for (A) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (B) total interest and fees at a rate in excess of ten percent (10%)
per annum, (ii) Indebtedness secured by Permitted Liens, (iii) Indebtedness to
trade creditors or for professional services incurred in the ordinary course of
business, (iv) any Indebtedness owing under the Note, and (v) extensions,
refinancings and renewals of any items of Permitted Indebtedness described in
clauses (i) through (iv) above, provided that the principal amount is not
increased or the terms modified to impose more burdensome terms upon the Company
or its Subsidiary, as the case may be.

 

(cc)        “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens securing the Company’s
obligations under the Note, (v) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (vi) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) through (v) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (vii) leases or subleases and licenses and
sublicenses granted to others in the ordinary course of the Company’s business,
not interfering in any material respect with the business of the Company and its
Subsidiaries taken as a whole, (viii) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, and (ix) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 4(a)(vi).

 

(dd)        “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(ee)        “Principal” has the meaning given in the introductory paragraph of
this Note.

 

(ff)         “Register” has the meaning set forth in Section 19.

 

(gg)        “SEC” means the United States Securities and Exchange Commission.

 

(hh)        “Securities Act” means the Securities Act of 1933, as amended.

 

(ii)          “Subsidiary” means any corporation, association trust, limited
liability company, partnership, joint venture or other business association or
entity (i) at least 50% of the outstanding voting securities of which are at the
time owned or controlled directly or indirectly by the Company or (ii) with
respect to which the Company possesses, directly or indirectly, the power to
direct or cause the direction of the affairs or management of such Person.

 

 13 

 

  

(jj)          “Successor Entity” means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made.

 

19.         REGISTERED OBLIGATION. The Company shall establish and maintain a
record of ownership (the “Register”) in which it will register by book entry the
interest of the Holder and of each subsequent assignee in this Note, and in the
right to receive any payments of principal and interest or any other payments
hereunder, and any assignment of any such interest. Notwithstanding anything
herein to the contrary, this Note is intended to be treated as a registered
obligation for federal income tax purposes and the right, title, and interest of
the Holder and its assignees in and to payments under this Note shall be
transferable only upon notation of such transfer in the Register. This Section
shall be construed so that the Note is at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Internal Revenue Code and any related regulations (or any successor provisions
of the Code or such regulations).

 

[SIGNATURE PAGE FOLLOWS]

 

 14 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

  GREENWOOD HALL, INC.         By:      

Name: John Hall

Title: Chief Executive Officer

 

Accepted and Agreed:

 

Lincoln Park Capital Fund, LLC         By: Lincoln Park Capital, LLC   By:
Rockledge Capital Corporation         By:       Name: Josh Scheinfeld     Title:
President  

 

SIGNATURE PAGE TO

CONVERTIBLE PROMISSORY NOTE

 



   

